McMurray, Presiding Judge,
dissenting.
The existence of an improper or even illegitimate motive on the part of an arresting officer does not necessarily render a forcible stop unreasonable. The validity of a stop depends not on the officer’s subjective state of mind but rather on an objective assessment of the totality of the circumstances. Montoya v. State, 232 Ga. App. 24, 25 (2) (a) (499 SE2d 680); Larochelle v. State, 219 Ga. App. 792, 796 (4) (466 SE2d 672). Thus, I would disregard Officer Ward’s admirable candor about stopping white males at 2:00 a.m. in this known drug area where Ward had made previous drug arrests and focus on whether the objective facts authorize this traffic stop for another reason. The Supreme Court of the United States has held that a traffic stop based upon an observed traffic violation does not violate the Fourth Amendment even if the officer has ulterior motives in initiating the stop, and even if a reasonable officer would not have made the stop under the same circumstances, because “[s]ubjective intentions play no role in ordinary, probable-cause Fourth Amendment analysis.” Whren v. United States, 517 U. S. 806, 813 (II) (A) (116 SC 1769, 135 LE2d 89). An objective assessment of the totality of the circumstances in this case demands appellate approval of the trial court’s ultimate decision denying defendant Chinnis’ motion to suppress, based upon the violation of OCGA § 40-6-202 committed in the presence of the officer. This traffic violation authorized a custodial arrest of the driver, Chinnis, under the express holding of Ridgeway v. State, 205 Ga. App. 218, 219 (422 SE2d 4), authored by then-Presiding Judge Carley. On appeal, this Court is duty-bound to construe the evidence to uphold the trial court’s findings and judgment. Tate v. State, 264 Ga. 53, 57 (440 SE2d 646); In the Interest of J. L. G., 209 Ga. App. 565, 566 (434 SE2d 126) (whole court), citing Orkin v. State, 236 Ga. 176, 189 (3) (223 SE2d 61). Because the majority fails to do this and instead strays from the relevant appellate inquiry to improperly rule on an issue that does not control, and because the majority does not convincingly distinguish controlling precedent, I respectfully dissent from the judgment of reversal.
Lloyd, J Matthews, for appellant.
Tommy K. Floyd, District Attorney, Blair D. Mahaffey, Assistant District Attorney, for appellee.